               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JEFFREY BURTON,

                   Plaintiff,                            8:19-CV-119

vs.
                                                           ORDER
FUNDMERICA, INC., a California
corporation, and ROBERT BEEBE,
an individual,

                   Defendants.


      This matter is before the Court on the Magistrate Judge's findings and
recommendation (filing 28) that the plaintiff's claims against defendant Robert
Beebe be dismissed pursuant to Fed. R. Civ. P. 4(m) for failure to serve process.
No objection has been filed to the findings and recommendation.
      28 U.S.C. § 636(b)(1) provides for de novo review only when a party
objected to the magistrate's findings or recommendations. See Peretz v. United
States, 501 U.S. 923, 939 (1991). The failure to file an objection eliminates not
only the need for de novo review, but any review by the Court. Thomas v. Arn,
474 U.S. 140, 149-51 (1985); Leonard v. Dorsey & Whitney LLP, 553 F.3d 609,
619-20 (8th Cir. 2009). Accordingly,


      IT IS ORDERED:


      1.    The Magistrate Judge's findings and recommendation (filing
            28) are adopted.
2.   The plaintiff's claims against Robert Beebe are dismissed
     without prejudice.


3.   Robert Beebe is terminated as a party.


Dated this 21st day of November, 2019.


                                   BY THE COURT:



                                   John M. Gerrard
                                   Chief United States District Judge




                             -2-
